IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH WALLS,                            §
                                         §
       Plaintiff Below,                  §   No. 214, 2019
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
BRUCE BURTON and                         §   C.A. No. N16A-10-012
KOLAWOLE AKINBAYO,                       §
                                         §
       Defendants Below,                 §
       Appellees.                        §
                                         §

                          Submitted: July 22, 2019
                          Decided: July 26, 2019

                                 ORDER

      After the appellant, Joseph Walls, filed this appeal, he filed a motion to

proceed in forma pauperis. This Court denied that motion on June 5, 2019, under

10 Del. C. § 8804(f). The Court ordered that if Walls did not pay the filing fee on

or before June 20, 2019, the appeal would be dismissed without further notice. On

June 18, 2019, this Court granted a request by Walls for an extension of time to pay

the filing fee. The Court ordered that if Walls did not pay the filing fee by July 20,

2019, the appeal would be dismissed without further notice. Walls did not pay the

filing fee by July 20, 2019.
     NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 3(b)(2),

that the appeal is DISMISSED.

                                BY THE COURT:

                                /s/ James T. Vaughn, Jr.
                                Justice




                                  2